In consolidated actions to recover damages for wrongful death (Action No. 1) and for personal injury (Action No. 2), the defendant and third-party plaintiff Ruth Griswold appeals from a judgment of the Supreme Court, Suffolk County, entered October 21, 1964, and from an amended judgment of said court, entered December 7, 1964 (a) upon a jury’s verdict in favor of the plaintiffs and (b) upon the court’s decision, dismissing her third-party complaints against the third-party defendant Kroecker Building Corp. Amended judgment reversed on the facts, with costs to abide the event and new trial granted. In our opinion, the verdict is against the weight of the evidence. Appeal from original judgment dismissed; said judgment was superseded by the amended judgment. Christ, Acting P. J., Hill, Rabin, ITopkins and Benjamin, JJ., concur.